 


 HR 4197 ENR: All Circuit Review Extension Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4197 
 
AN ACT 
To amend title 5, United States Code, to extend the period of certain authority with respect to judicial review of Merit Systems Protection Board decisions relating to whistleblowers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the All Circuit Review Extension Act.  
2.Judicial review of Merit Systems Protection Board decisions relating to whistleblowers 
(a)In generalSection 7703(b)(1)(B) of title 5, United States Code, is amended by striking 2-year and inserting 5-year.  
(b)Director reviewSection 7703(d)(2) of such title is amended by striking 2-year and inserting 5-year.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
